Citation Nr: 1129454	
Decision Date: 08/10/11    Archive Date: 08/24/11

DOCKET NO.  06-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, with arthritic changes, of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity.

4.  Entitlement to an evaluation in excess of 50 percent, from September 15, 2005, and in excess of 70 percent, from September 25, 2009, for major depressive disorder.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was afforded a Board videoconference hearing, held by the undersigned, in September 2010.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to an evaluation in excess of 50 percent, from September 15, 2005, and in excess of 70 percent, from September 25, 2009, for major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board further notes that the issue of entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (see Statement, January 9, 2009, see also Deferred Rating Decision, June 11, 2010).  As such, this matter is referred back to the RO for proper adjudication.  


FINDINGS OF FACT

1.  The Veteran's back disability is not manifested by severe limitation of motion of the lumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less; nor was favorable ankylosis of the entire thoracolumbar spine demonstrated.  

2.  Intermittent numbness, right lower extremity, was not manifested by moderate, incomplete paralysis from March 26, 2003, and is not manifested by moderately severe incomplete paralysis from September 25, 2009.

3.  Intermittent numbness, left lower extremity, was not manifested by moderate, incomplete paralysis from March 26, 2003, and is not manifested by moderately severe incomplete paralysis from September 25, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease, with arthritic changes of the lumbar spine, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); Diagnostic Code 5243 (2010).

2.  The criteria for an initial rating in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2010).

3.  The criteria for an initial rating in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In April 2003, prior to its adjudication of the claims at issue, the RO provided notice to the claimant regarding the VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A March 2006 letter informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claims, most recently, in September 2009.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination report is predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

The Board notes that, during the Veteran's Board hearing, his representative stated that the examinations conducted in connection with this case were substandard.  See Transcript, p. 2.  The representative indicated that the Veteran was requesting new examinations although the specifics of the purported inadequacies of the prior examinations were not outlined.  The Veteran's representative also contended that a letter, scheduling a new VA examination, was contained within the record.  Although the record was held open in order to obtain a copy of that examination request, no such document was forthcoming and therefore, is not of record.  See Transcript, p. 3.  There is no indication in the record that additional examinations were scheduled after the most recent ones in 2009 in connection with this appeal.  Further, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  As discussed above, and as demonstrated in specific detail below, the Board finds the VA examinations adequate in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, staged ratings have already been assigned for the Veteran's neurological disabilities; however, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected lumbar spine disability, or the Veteran's neurological disabilities, have resulted in symptoms that would warrant different or additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca.  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2010).

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.

Under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.................................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring attacks......................................... 20

Mild.............................................................................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, was rated using the following criteria:

Severe	.........................................................40 
Moderate.....................................................20 
Slight...........................................................10

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010)

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations discussed below.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Prior to September 26, 2003, evaluations pertaining to lumbosacral strain were assigned as follows: 

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. ................... 40

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position ...................................................... 20

With characteristic pain on motion ...................... 10

With slight subjective symptoms only .................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2010)

The criteria for rating intervertebral disc syndrome under Diagnostic Code 2593 that became effective on September 23, 2002, contained a note defining incapacitating episodes and chronic orthopedic and neurologic manifestations.  The Federal Register version setting forth the final rule indicates that the three notes following the version of Diagnostic Code 5293 that became effective on September 23, 2002, were deleted when intervertebral disc syndrome was reclassified as Diagnostic Code 5243 in the criteria that became effective on September 26, 2003.  This was apparently inadvertent and has now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction that was made effective September 26, 2003.

In this regard, Note (1) to Diagnostic Code 5243 (effective on September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   38 C.F.R. § 4.71a.

With regard to the Veteran's other disabilities on appeal, Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2010).

In this case, the Veteran's claim was received by the RO in January 2001.  He was afforded a VA compensation and pension examination, to address is increased rating claim (lumbar spine) in May 2001.  At that time, the Veteran reported a longstanding history of back pain.  The Veteran reported difficulty walking, and would, at times, stay in bed all day due to the pain.  On examination, forward flexion was to 80 degrees, and extension was to 10 degrees, with subjective pain at the end of each range.  The Veteran reported, however, that none of his motions were pain-free.  No postural abnormality or fixed deformity was detected.  Musculature was normal, and a specific neurological deficit was neither observed nor reported.  See VA examination report, May 1, 2001.

A magnetic resonance image (MRI), obtained in June 2002, demonstrated decreased heights at  L3-4, L4-5, and L5-S1, which, as the examiner noted, is typical of degenerative disc disease.  At L4-5, minimal spinal canal stenosis was observed.  That facet joints appeared normal.  The Veteran was diagnosed with multilevel degenerative disc disease.  See MRI, June 17, 2002.

The Veteran underwent an additional VA examination in December 2002.  The Veteran reported back pain since 1972, and a sensation in his legs beginning in 1988.  Increased back pain was noted over a period of several months.  He also stated that walking was difficult, due to his back pain.  In addition to back pain, the Veteran also reported an odd, painful sensation in his thighs.  However, the examiner noted that nerve studies, conducted earlier in the year, were within normal limits.  On examination, forward flexion was to 90 degrees, extension was to 15 degrees, with no pain on palpation.  Sharp and dull sensation was intact for the entire lumbar area and both lower extremities.  The examiner stated that, although the Veteran reported significant pain, he moved about quite reasonably.  Regarding Deluca, the examiner noted that testing in all directions was good, and that, factoring in pain and weakness, there was no limited motion.  See VA examination report, December 17, 2002. 

The Veteran's next VA examination was provided in December 2003.  The Veteran again complained of chronic back pain, as well as a radiation of back pain down the left leg.  From the examining room, the examiner noted that the Veteran rose from the chair quickly and walked to the examining room with a normal gait, no limp, and at a normal pace.  There was no objective evidence of pain during that time, or during the examination.  Flexion was to 90 degrees, extension was to 5 degrees, and motor examination was 5/5 in all muscle groups in both lower extremities.  Sensation to light touch was also intact, though the Veteran complained of pain in both thighs.  He was diagnosed with degenerative disc disease of the lower lumbar spine, with mild degenerative arthritic changes and no evidence of radiculopathy.   See VA examination report, December 17, 2003.

During an August 2005 VA examination, the Veteran reported a long history of back discomfort.  He also noted bilateral sciatica pain, much worse on the right side, manifested by a sharp, throbbing pain from his low back to his thighs to his feet.  He noted that he had never had surgery for these problems, and that he had never been hospitalized.  He reported no period of incapacitation requiring a physician's care.  With regard to limitation of motion, the examiner stated that the Veteran's lumbar spine was essentially within normal limits, with no significant findings of objective pain, weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion with repetitive use.  The Veteran indicated, however, that he experienced some discomfort and stiffness during the range of motion testing, however, he did meet full range of motion.  No muscle spasm was present, nor was ankylosis.

An additional VA examination was conducted in August 2006.  At that time, the Veteran complained of pain, fatigue, decreased motion, stiffness, and weakness.  The pain was moderate, yet constant, radiating down both legs, on the left more so than the right.  Flare-ups were reported, also with moderate pain.  The duration of flare-ups, however, was described as "constant."  The examiner noted that the Veteran had poor propulsion to his gait.  There was no ankylosis observed.  X-ray evidence demonstrated disc desiccation from L3-4 through L5-S1, with mild narrowing at L4-5 and moderate narrowing at L5-S1.  Mild facet degenerative changes were noted at all three levels, with mild disc bulges.  Disc material extended into the inferior recesses of both neural foramina, with moderate bilateral neural foramenal narrowing.  The Veteran was diagnosed with multilevel degenerative disc disease.  However, electrodiagnostic studies showed no evidence of neuropathy.

On examination, forward flexion was to 70 degrees, extension was to 25 degrees, with mild to moderate pain throughout all ranges of motion.  After repetitive testing, forward flexion was to 65 degrees, with pain beginning at 40 degrees, with moderate weakness and fatigue, but no incoordination.  No other limitation was observed following repetitive testing, and it could not be determined whether flare-ups resulted any additional limitation.  Sensation was intact in both lower extremities with light touch and monofilament examination.  Pinprick was normal in the left leg, but slightly decreased in the right.  The examiner stated that electrodiagnostic testing was negative.  

During a May 2007 VA general medical examination, intermittent numbness of the bilateral lower extremities was reported.  The Veteran stated that leg pain was initiated by standing and walking, and went into the feet.  It was also noted that back and leg pain had gotten progressively worse.  The Veteran's gait was normal.  On examination, forward flexion was to 90 degrees, with pain at 40 degrees, and extension was from 0 to 30 degrees, with pain at 20 degrees.  There was no limitation of motion due to fatigue, lack of endurance, incoordination, or weakness.  X-ray evidence revealed mild to moderate degenerative disc disease, with no spondylolisthesis or spondylolysis.  There was no evidence of sensory loss,  bilaterally.

Most recently, the Veteran was afforded a VA examination in September 2009.  At that time, the Veteran reported a history of back pain with fatigue, decreased motion, stiffness, weakness, and spasms.  He described the pain as severe and constant, with a radiating pain consistent with sciatic nerve distribution into the buttocks, posterior thighs, and lower legs.  The Veteran reported numbness in his bilateral lower extremities, initiated by laying down, and that his feet tingled most of the time.  Following a sensory function test, his bilateral lower extremities exhibited decreased vibration and touch from the toes and foot to the lower leg, affected by his back disorder from L4-S1.

The Veteran also reported flare-ups of his back symptoms, lasting between two and four weeks, resulting in pain that made it too severe to work.  When asked how many incapacitating episodes he had within the prior 12 months, the Veteran stated that the flare-ups were "all the time."  However, the Veteran did not use any assistive devices to ambulate, and there was no limitation to walking.  His posture was normal, his gait was normal, and there were no abnormal spinal curvatures to include kyphosis, lordosis, scoliosis, or ankylosis.  On examination, flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, and there was objective evidence of pain on active motion.  Following repetitive attempts, additional limitation was noted.  Flexion was from 0 to 70 degrees, and extension was from 0 to 25 degrees.  No muscle spasm was present.

X-ray evidence showed loss of water content in the disc spaces, degenerative changes in the vertebral bodies, and no compromise of the spinal canal.  A mild disc bulge was noted at L3-4, with a diffuse bulge at L4-5 with a mild compromise of the neural foramina.  A mild compression of the nerve roots was evident at L5-S1.  The Veteran was diagnosed with spondylosis in the lumbar region, with no evidence of acute disc protrusion and no significant spinal stenosis.

During the Veteran's September 2010 Board hearing, he noted that his feet fell asleep all the time, but that he was still able to drive.  See Testimony, p. 22.  As noted above, although the Veteran's representative requested a new spine examination, the Veteran did not report that his spinal symptoms were worse than the last examination.

On review of the evidence of record, the Board finds that the Veteran's low back disability is appropriately evaluated as 20 percent disabling.  The evidence does not show incapacitating severe, recurring attacks, with intermittent relief, or episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Further, the evidence fails to demonstrate severe limitation of motion of the lumbar spine, or lumbar strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  At most, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability are productive of moderate limitation of motion of the lumbar spine under former Diagnostic Code 5292, as his disability does not even meet the criteria for a 40 percent evaluation pursuant to the current regulations governing the lumbar spine, as discussed in detail below.  

The evidence of record when viewed as a whole, to include private medical reports, Social Security Administration records, and voluminous VA outpatient records, also fails to establish that the Veteran's lumbar spine disability resulted in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Forward flexion to 65 degrees was noted during the Veteran's August 2006 examination, representing the worst flexion of record.

Based on the above findings, the Board finds that the evidence does not support the assignment of a higher disability rating under Diagnostic Code 5243, based on intervertebral disc syndrome.  The Board acknowledges the fact that each examiner diagnosed the Veteran with lumbar disc disease.  However, no incapacitating episodes were reported within a 12-month window during the appellate period, save the September 2009 VA examination.  At that time, however, he reported that "flare-ups" occurred "all the time."  Hospitalization due to flare-ups, or medically-ordered bed rest, was not reported at that time, or throughout the appellate period.  As such, a higher rating of 40 percent is not warranted under Diagnostic Code 5243.

Further, unfavorable ankylosis has never been demonstrated.  As such, a higher rating is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

The Board also finds that the medical evidence does not reflect objective evidence of pain, instability, or weakness greater than that contemplated by the 20 percent rating.  Each VA examination report considered the Veteran's complaints of pain on motion when it recorded the Veteran's range of motion.  Following repetitive testing during the Veteran's worst examinations of record, he experienced pain during his forward flexion at 40 degrees, which fails to meet the criteria for a higher evaluation.  In view of the forgoing, the Board finds that the Veteran's complaints and the directives of DeLuca were considered.  As such, the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a basis for a rating higher than 20 percent for the Veteran's lumbar spine disability, even when flexion to 40 percent is considered.

As noted, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability are productive of moderate limitation of motion under Diagnostic Code 5292 throughout the appeal period.  

The Board has also considered the Veteran's service-connected neurological manifestations of the Veteran's low back disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The medical evidence reveals that, prior to the most recent examination (September 29, 2009), the Veteran's lower extremity disability was manifested by subjective complaints of tingling and numbness, with an August 2006 VA examination noting slightly decreased pinprick sensation, right lower extremity (however electrodiagnostic testing was ultimately negative).  There was no sensory loss found in May 2007, though leg pain was reported.  As such, prior to September 2009, the Veteran's right and left bilateral nerve disability is properly rated at 10 percent, as evidence of record, most notably objective testing, does not demonstrate a moderate disability.

During the September 2009 examination, however, the examiner stated that that decreased vibration and light touch was present, from his lower back to his toes, following a sensory examination.  At that time, the Veteran also complained of a radiating pain which, according to the examiner, was consistent with sciatica.  The examiner also noted that the numbness and pain in the legs affected the Veteran's gait and balance.  However, on examination, the examiner merely noted that vibration and light touch were "decreased."  There was no muscle atrophy, abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and the bilateral disabilities did not affect any other joint.  As such, the Board finds that, from September 29, 2009, the Veteran's bilateral leg disabilities are properly rated as 20 percent disabling, as the record lacks competent and probative evidence to demonstrate that the Veteran's bilateral leg disabilities are moderately severe in nature.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010) (noting that a 10 percent rating is assigned for mild incomplete paralysis and a 20 percent rating is assigned for moderate incomplete paralysis).

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and numbness.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher rating is not warranted for any disability addressed herein.  In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  In this case, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for degenerative disc disease, or an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness in the bilateral extremities. 
ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, with arthritic changes, of the lumbar spine, is denied.

Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity, is denied.


REMAND

The Board finds that it is necessary to remand the Veteran's remaining claim for further development.

Regarding the claim for entitlement to an evaluation in excess of 50 percent, from September 15, 2005, and in excess of 70 percent, from September 25, 2009, for major depressive disorder, the Veteran was last afforded a comprehensive VA examination in September 2009.  During the Veteran's September 2010 Board hearing, the Veteran testified that had had been arrested on three occasions in the prior month, and was just released from jail the day before the hearing.  The Veteran's representative noted that such behavior signaled an increase in the Veteran's psychiatric symptomatology.  The Veteran also asserted that his anxiety disorder has worsened to the point where he scratched his arms, legs, and chest until they bled.  The Veteran further testified that his September 2009 VA examination was inadequate, as the examiner was the same psychiatrist who provided marriage counseling for the Veteran prior to this examination, and therefore was possibly biased against him.  The Veteran also stated that the examiner did not document the Veteran's statements properly during the course of the interview.  The Veteran noted that his psychiatric symptoms had worsened, to include basic hygiene and the activities of daily living (failure to adequately maintain a proper household).  The Veteran requested a new VA psychiatric examination, in a different VA facility (Iowa City, Iowa).  See Transcript, pp. 6, 11, 14, 24.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Because the Veteran testified that his psychiatric symptomatology has worsened since his last VA examination, the remaining issue on appeal must be remanded for a current, complete VA examination which provides findings that are consistent with applicable rating criteria.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Veteran testified that he had been receiving current psychiatric treatment from a VA provider (noting that he was not able to meet with him in the prior month because he was incarcerated).  However, the most recent VA treatment associated with the record is dated February 2010.  Here, the law provides that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  On remand, all current VA psychiatric treatment records, from February 2010 (the date of the Veteran's most recent VA treatment records in the  claims folder) through the present, should be obtained from the VA Medical Centers in Omaha, Nebraska, and Des Moines, Iowa.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the Veteran's claims folder any treatment records dated from February 2010 (the date of the Veteran's most recent VA treatment records in the  claims folder) through the present, from the VA Medical Centers in Omaha, Nebraska, and Des Moines, Iowa.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of VA records noted in the first paragraph, to the extent available, the RO must schedule the Veteran for a VA psychiatric examination to reassess the severity of his service-connected major depressive disorder.  All diagnostic testing and evaluation needed to make this determination should be performed.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation as to what the assigned score represents.  In addition, the examiner should state an opinion as to the degree of occupational and social impairment caused by the Veteran's service-connected disability.

3.  After undertaking any other development deemed appropriate, readjudicate the remaining issue on appeal.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


